Citation Nr: 0844039	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  05-36 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for a lumbar laminectomy, 
L4-L5, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Miheikin, Law Clerk


INTRODUCTION

The veteran served on active duty from November 1961 to 
November 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for an increased rating for lumbar 
laminectomy, L4-L5 (hereinafter lumbar spine disability).

FINDINGS OF FACT

The veteran's lumbar spine disability is manifested by 
forward flexion of the thoracolumbar spine limited 60 degrees 
or more.  It has not been productive of six weeks of 
incapacitating episodes within the past 12 months, and 
ankylosis and neurological manifestations including 
radiculopathy associated with the service-connected low back 
disability have not been shown.


CONCLUSION OF LAW

The criteria for a rating higher than 40 percent for the 
lumbar spine disability have not been met.  38 U.S.C.A. 
§ 1155 (West 2008); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, 
Diagnostic Codes (DCs) 5236, 5237, 5243 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2008).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  The Board will consider entitlement to staged 
ratings to compensate for times since filing the claim when 
the disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 
(2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2008).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2008), 
however, should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the spine is 
considered a major joint.  38 C.F.R. § 4.45 (2008).  

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  DC 5010, 
traumatic arthritis, directs that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010 (2008).  When, however, the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent may be applied to 
each such major joint or group of minor joints affected by 
limitation of motion.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010 (2008).  In the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joints or two or more minor joint groups, will warrant 
a rating of 10 percent; in the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joint groups with occasional incapacitating 
exacerbations will warrant a 20 percent rating.  The above 
ratings are to be combined, not added under DC 5003.  38 
C.F.R. § 4.71a, DC 5010, Note 1 (2008).  

The veteran's lumbar spine disability in this case was rated 
40 percent disabling under the old diagnostic criteria of DC 
5293.  Prior to the veteran's filing a claim for an increased 
rating, the regulations for rating disabilities of the spine 
were twice revised, effective September 23, 2002; and 
effective September 26, 2003.  See 67 Fed. Reg. 54345 (Aug. 
22, 2002); 68 Fed. Reg. 51454 (Aug. 27, 2003).  Under the 
revised diagnostic criteria as currently in effect, the 
veteran's lumbosacral strain is rated under DC 5237, which is 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine (2007), 38 
C.F.R. § 4.71a, DC 5237.  Other applicable diagnostic codes 
include DCs 5242 and 5243, which pertain to degenerative 
arthritis of the spine and intervertebral disc syndrome, 
respectively.  38 C.F.R. § 4.71a, DC 5242, 5243.  These 
diagnostic codes are also rated under the General Rating 
Formula for Diseases and Injuries of the Spine.

Diagnostic Code 5242, however, may not serve as a basis for 
an increased rating in this case.  The lumbar vertebrae are 
considered a group of minor joints that is ratable on parity 
with a major joint.  38 C.F.R. § 4.45.  Diagnostic Code 5242 
directs that degenerative arthritis of the spine be evaluated 
under DC 5003.  See 38 C.F.R. § 4.71a, DC 5243.  Diagnostic 
Code 5003 allows for the assignment of a 20 percent rating 
only where there is X-ray evidence of arthritis of two or 
more major joints or two or more minor joint groups.  The 
lumbar spine may only be rated as one major joint.  
Regardless, the veteran is already in receipt of a rating in 
excess of 20 percent, and thus neither DC 5003 nor 5242 may 
serve as a basis for an increased rating in this case.  38 
C.F.R. § 4.71a, DC 5003, 5242.

It has not been contended or shown in this case that the 
veteran has residuals of a fracture of the vertebra (DC 
5235), sacroiliac injury and weakness (5236), 
spondylolisthesis or segmental instability (DC 5239), 
ankylosing spondylitis (5240), or spinal fusion (DC 5241).  
Accordingly, the diagnostic codes pertaining to these 
disabilities are not applicable in the instant case.

The Board thus turns to the applicable criteria. 

The General Rating Formula for Diseases and Injuries of the 
Spine provides in this case for a maximum rating of 40 
percent.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine (2007).  As noted above, 
however, the veteran is already in receipt of a 40 percent 
disability rating.  Accordingly, the General Rating Formula 
for Diseases and Injuries of the Spine may not serve as a 
basis for an increased rating.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a higher rating of 60 
percent is warranted where the evidence reveals 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  Incapacitating episodes 
are defined as requiring bed rest prescribed by a physician 
and treatment by a physician.  On VA examination in August 
2005, the veteran did not report experiencing any 
incapacitating episodes under the criteria set forth in the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  Additionally, the record does not 
otherwise reflect that he has experienced any incapacitating 
episodes since the year prior to filing his claim for an 
increased rating.  Accordingly, he is not entitled to a 
rating higher than 40 percent based upon incapacitating 
episodes.

As the veteran is not entitled to an increased rating based 
on incapacitating episodes, it is necessary to determine 
whether the veteran is entitled to a higher rating based on 
his orthopedic and neurological manifestations.

Turning first to the orthopedic manifestations, the veteran's 
treatment records from March 2002 to October 2005 generally 
showed he had full range of motion of the lumbar spine.  The 
veteran's July 2004 and August 2005 VA examinations showed 
ranger of motion limited to no ore that 70 degrees of 
flexion, 30 degrees of extension, and 30 degrees of lateral 
bending, bilaterally, lateral rotation to 70 degrees of 
rotation, bilaterally.  The requirements for a higher rating 
under the general rating formula, unfavorable ankylosis of 
either the thoracolumbar spine or the entire spine, are not 
shown.  Thus, a higher rating is not warranted for the 
orthopedic manifestations of the veteran's low back 
disability.  

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2008).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type of picture for complete paralysis given 
with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis. 
38 C.F.R. § 4.123 (2008).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore neuritis and 
neuralgia of that nerve.  Complete paralysis of the sciatic 
nerve, which is rated as 80 percent disabling, contemplates 
foot dangling and dropping, no active movement possible of 
muscles below the knee, and flexion of the knee weakened or 
(very rarely) lost.  Disability ratings of 10 percent, 20 
percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe in 
degree, respectively.  A 60 percent rating is warranted for 
severe incomplete paralysis with marked muscle atrophy.  
38 C.F.R. § 4.124a, DC 8520.  Diagnostic Code 8620 refers to 
neuritis of the sciatic nerve, and DC 8720 refers to 
neuralgia of the sciatic nerve.

VA treatment records dated from March 2002 to October 2005 
show that the veteran was receiving treatment for his back 
disability.  He complained of having trouble with worsening 
back pain over the past year at the area of old incision and 
in lumbar region.  Although the veteran occasionally 
complained of having left lower extremity pain, it was noted 
that there was no radicular component to his back pain.  The 
assessment was postlaminectomy syndrome and spinal 
stenosis/disc osteophyte complexes.  

In December 2004, the veteran underwent an MRI of lumbar 
spine examination, which failed to reveal any impingement of 
the nerves.

In July 2004, the veteran underwent a VA spine examination.  
He was noted to have a history of laminectomy at the L4-L5 
level in 1980.  He complained of having pain all day every 
day in the middle and left low back going into his left 
buttock and posterior leg with numbness in his toes.  
However, he denied bowel or bladder incontinence.  Physician 
examination revealed tendon reflexes were normal and equal.  
Strength and sensory response was normal throughout.  
Straight leg raises were normal bilaterally.  The impression 
was that the veteran continued to have lumbar degenerative 
disk disease.  

On VA examination in August 2005, the veteran reported 
increased pain with prolonged sitting, bending or when 
lifting heavy objects.  The examination showed no radiation, 
paresthesias or weakness of the lower extremities.  His 
sensory responses were normal.  Straight leg testing was 
negative in both sitting and supine positions.  The examiner 
diagnosed the veteran with postsurgical lumbar laminectomy, 
stable, without additional abnormalities on recent MRI.  
The veteran has not complained of sensory abnormalities 
related to his low back disability, and examination has 
revealed no neurological impairment or sensory deficits.  
Additionally, no muscle atrophy is present and his muscle 
strength is normal in the lower extremities, bilaterally.  
The veteran denied bladder and bowel problems.  The findings 
in the medical records accordingly do not support a 
conclusion that the veteran has radiculopathy or any other 
objective neurological symptoms related to his low back 
disability.  The veteran is thus not entitled to an increased 
rating for his low back disability based upon consideration 
of any neurologic manifestations. 

The Board has determined that the veteran is entitled to no 
more than a 40 percent disability rating under any of the 
spinal rating criteria applicable.  Consideration has been 
given to the provisions of 38 C.F.R. §§ 4.40 and 4.45.  
Although the veteran has complained of flare-ups, they 
occurred only after certain activities.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The question before the Board, then, 
is whether the veteran is entitled to a separate rating for 
his neurological manifestations.  However, the veteran has 
not complained of neurological manifestations, and no 
objective neurological manifestations have been demonstrated 
or diagnosed by any physician.  Accordingly, the Board finds 
that the veteran is not entitled to a separate rating for 
neurological manifestations.

The Board is required to consider the effect of pain and 
weakness when rating a service-connected disability on the 
basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board has 
considered the veteran's complaints of pain, as well as all 
evidence of record related to limitation of motion, weakened 
motion, excess motion, incoordination, fatigability, and pain 
on motion, in determining that the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
rating greater than 40 percent.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of 
the credible evidence demonstrates that since September 1, 
2006, when service connection became effective, the veteran's 
low back disability has not warranted a rating higher than 10 
percent.  As the preponderance of the evidence is against the 
claim for an increased rating, the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2008); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2004 that discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect as to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notice provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the 
adjudication in the October 2005 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to the claim for an increased rating.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.


ORDER

Entitlement to an increased rating for a for a lumbar 
laminectomy, L4-L5, is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


